Citation Nr: 1502759	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to a service-connected back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1955 to July 1957.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded this matter in April 2014 for additional development.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Review of the claims file shows that an addendum opinion is required in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the October 2014 VA examiner opined that the Veteran's heart disorders were not caused by his other service-connected disorders or his use of the medication Darvon, the examiner's rationale only addressed causation and not aggravation.  As such, an addendum opinion is required.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Additionally, as this case is being remanded, the AOJ should contact the Veteran and provide him with the proper notice regarding the unavailability of his Social Security benefit records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and provide him with the proper notification regarding the unavailability of his Social Security disability records under 38 C.F.R. § 3.159(e).

2.  Refer the Veteran's claims folder to the October 2014  VA examiner or, if he is unavailable, to another suitably qualified VA examiner for an addendum opinion regarding the Veteran's heart disorders.  Only if deemed necessary by the VA examiner is an actual examination necessary.  The entire claims file should be made available to and be reviewed by the October 2014 examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner should provide an opinion, in light of prior examination findings and the service and post-service evidence of record, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disorders were aggravated by any and all of his service-connected disorders.  

The examiner should also provide an opinion, in light of prior examination findings and the service and post-service evidence of record, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disorders were aggravated by his use of the medication Darvon.  

In his or her opinions, the examiner is asked to specifically address the Veteran's claims that (a) the cumulative impact of his service connected disorders caused or aggravated his heart disorders (b) that his inability to properly exercise as a result of his service-connected disorders caused or aggravated his heart disorders and (c) that the stress caused by his service-connected disorders caused or aggravated his heart disorders.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




